Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 11-23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjea et al (US Pub. No. 2019/0095804) in view of Hartman et al (US Pub. No. 2015/0074168), hereafter, “Hartman,” and Hendel et al (US Pub. No. 2015/0006749), hereafter, “Hendel.”

As to claim 11, Mukherjea discloses a device comprising a network adapter of a first application node, the network adapter being configured for negotiating coherency for transactions in a distributed network, the network adapter comprising: at least one processing unit; at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the network adapter to perform acts (Fig. 3, an agent reading on “a device,” [0007], and [0090], particularly, “Data storage devices 111, input devices 113, and output devices 115 may be located either locally or at remote sites from which they are connected to I/O Interface 109 through a network interface.”), including: 

identifying a second application node based at least in part on the entity information (Fig. 3, [0124], in order for the agents to negotiate with each other, entity information needs to be received); 
receiving a negotiation request for a transaction associated with a distributed application (Fig. 4, label 405 “a negotiation request”), 
negotiating with the second application node to obtain transaction negotiation information corresponding to the transaction, the transaction negotiation information comprising an indication that a coherency has been reached with the second application node (Fig. 4, labels 410-445 and [0127]-[0128], particularly, “The iterative procedure continues in this manner until a consensus decision is reached in which all agents agree to return a particular response to the requesting controller 310.” A particular response reading on “the transaction negotiation information comprising coherency that is reached”); and 
sending the transaction negotiation information to the server ([0128], particularly, “The iterative procedure continues in this manner until a consensus decision is reached in which all agents agree to return a particular response to the requesting controller 310.”)
However, Mukherjea does not explicitly disclose receiving, from a server of the first application node, the entity information. 
But, Hartman discloses receiving, from a server of a first application node, entity information, comprising an indication of at least one entity with which coherency of transactions is to be negotiated between application nodes ([0008], particularly, “For example, the cluster employs a consensus algorithm, such as the Paxos algorithm for implementing a 
identifying a second application node based at least in part on the entity information ([0084]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mukherjea and Hartman in order to provide a means to decentralize a cluster so as to increase resiliency (Hartman, [0005]).
However, the combination of Mukherjea and Hartman does not disclose the network adapter of the device comprising a negotiation module where the negotiating with the second application node is by the negotiation module of the network adapter.
However Hendel discloses a device comprising a network adapter of a first application node, the network adapter comprising a negotiation module, the network adapter performs acts (Fig. 3A, labels 304, 306 and 312), including: 
negotiating with a second application node by a negotiation module of a network adapter to obtain transaction negotiation information corresponding to a transaction (Fig. 3A, label 302 reading on “second application node” and [0044], particularly, “Negotiation module 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mukherjea and Hartman with Hendel in order have functionality on a network adapter so as to offload network related processing thereby freeing other resources on negotiating devices.

As to claims 1, 5, 15 and 16, they are rejected by a similar rationale to that set forth in claim 11’s rejection. 
 
As to claims 2 and 12, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses determining status data related to the negotiation with the second application node; and sending the status data to the server (Mukherjea, Fig. 4 and [0128], particularly, “The iterative procedure continues in this manner until a consensus decision is reached in which all agents agree to return a particular response to the requesting controller 310.” and Hartman, [0073]).

As to claims 3 and 13, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses wherein receiving the negotiation request for the transaction comprises receiving the negotiation request from the server (Mukherjea, [0119], particularly, “When system 310 detects an occurrence of a particular predefined condition, system 310 responds in real time by reporting the condition, or a state 

As to claims 4 and 14 the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses determining that status data related to the negotiation of the transaction is not available on the network adapter; based at least in part on the status data being unavailable, receiving, from the second application node, further status data corresponding to the unavailable status data; and determining unavailable the status data based at least in part on the further status data (Mukherjea, Fig. 4 and [0131], negotiations occur until consensus response is made).

As to claim 6, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses receiving, from the network adapter, status data related to a negotiation of the transaction with the second application node that is determined by the network adapter (Mukherjea, Fig. 4 and [0128], particularly, “The iterative procedure continues in this manner until a consensus decision is reached in which all agents agree to return a particular response to the requesting controller 310.”, agents necessarily have network adapters as they communicate over a network, see Fig. 3 and [0115]).

As to claim 7, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses sending a negotiation request for the transaction to the network adapter (Mukherjea, Fig. 4, label 405 and [0119], particularly, “When system 310 detects an occurrence of a particular predefined condition, system 310 responds in real time by reporting the condition, or a state related to the condition, to the one or both of agent groups 315 and 320.”).

As to claims 17, 19, and 20, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses the network adapter comprises volatile storage media, the status data being stored in the volatile storage media on the network adapter; the server comprises non-volatile storage media; and sending the status data to the server comprises obtaining the status data from the volatile storage media of the network adapter and sending the obtained status data to the server to persist the data in the non-volatile storage media (Mukherjea, Fig. 4 and [0128] and Hartman, [0073]). 

As to claims 18, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses in conjunction with a restart of the network adapter, the method further comprises receiving the status data stored in the non-volatile storage media of the server and storing the received status data in the volatile storage media of the network adapter (Hartman, [0085], particularly, “At step 801, a node recovers from a failure and begins to operate normally (e.g., recovers from the failure). Next, at step 802, the recovered node queries the cluster for tasks which were broadcast during the period of failure of the node (e.g., the window of time when the node was unable to receive task messages due to the failure). For example, if the node is able to determine the period of failure from its task queue 1202 or task log 335, the other nodes in the cluster can provide the portion of the task logs 335 of nodes operating during the time which correspond to the period of failure.”).

As to claims 21 and 23, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses the network adapter is configured to monitor a predefined port of the network adapter for incoming communications from the server of the first application node; and receiving the entity information from the 

 As to claims 22, the teachings of Mukherjea, Hartman and Hendel as combined for the same reasons set forth in claim 11’s rejection further discloses the network adapter is configured to monitor a predefined port of the network adapter for incoming communications from the server of the first application node; and sending the entity information to the network adapter comprises sending a communication comprising the entity information to the predefined port of the network adapter (Hartman, [0061] and [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452